MATTHIAS. J.
1. An insurance policy which contains language reasonably susceptible to different interpretations will be given the construction most favorable to the assured.
2. Under an insurance policy indemnifying the assured against direct loss or damage to the automobile therein described by “accidental collision with another object, either moving or stationary,” and immediately after such provision are the following exceptions and limitations: (“excluding, however, under this clause only, ordinary breakage and all loss or damage by fire arising by reason of accidental collision). Loss or damage to any tire due to puncture, cut, gash, blowout, or other ordinary tire trouble, or in any event, loss or damage to any tire unless caused by an accidental collision which also causes other loss or damage to the insured automobile, shall not be covered hereby,” the insurance company is liable for injury to such automobile caused by a collision with the paved roadway as a result of turning a sudden and sharp curve which threw the automobile over on its side.
Judgment affirmed.
Marshall, C. J., Robinson, Day and Allen, JJ., concur.. Jones, J., not participating.